     Case 2:20-cv-00703-RAH-SRW Document 12 Filed 01/06/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

TOREE JONES,                             )
AIS # 268125,                            )
                                         )
            Plaintiff,                   )
                                         )      CASE NO. 2:20-CV-703-RAH
      v.                                 )
                                         )
KAY IVEY, et al.,                        )
                                         )
            Defendants.                  )


                                     ORDER

      On September 16, 2020, the Magistrate Judge recommended that this case be

dismissed without prejudice prior to service of process pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) as the claims presented by Plaintiff Toree Jones currently provide

him no basis for relief. (Doc. 4.) On September 28, 2020, the Plaintiff filed

Objections (Doc. 6) to the Report and Recommendation of the Magistrate Judge

(Doc. 4). The court has conducted an independent and de novo review of those

portions of the Recommendation to which objection is made. See 28 U.S.C.

§ 636(b). Upon this court’s review and consideration of the arguments set forth in

the Objections, the Court agrees with the Magistrate Judge’s findings and analysis.

      Accordingly, it is ORDERED as follows:

      1.    The Objections (Doc. 6) are OVERRULED.
     Case 2:20-cv-00703-RAH-SRW Document 12 Filed 01/06/21 Page 2 of 2




      2.    The Recommendation (Doc. 4) is ADOPTED.

      3.    This case be DISMISSED without prejudice prior to service of process

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      DONE, this 6th day of January, 2021.


                                       /s/ R. Austin Huffaker, Jr.
                                R. AUSTIN HUFFAKER, JR.
                                UNITED STATES DISTRICT JUDGE




                                         2
